Per curiam.
In these disciplinary proceedings, Darvin R. Purdy was found guilty of violating Standards 4, 22, 23, 44, and 68 of Rule 4-102 (d) of the Rules and Regulations of the State Bar of Georgia.
In Disciplinary No. 862, the Special Master found that respondent accepted a fee to incorporate a client’s business, and, having failed to file that incorporation or to refund the fee, nevertheless informed the client that the incorporation had been filed. In Disciplinary No. 887, the Special Master found that respondent had accepted a fee to defend a client in a paternity action, but failed to notify the client of the hearing or to appear on his behalf, resulting in the client suffering a judgment of paternity and for child support. Respondent not only failed to return the fee, but also charged another $100 fee to investigate a notice to the client from the State Child Support and Recovery Department when he knew the judgment had already been entered.
In both cases, the respondent failed to answer the complaint of the State Bar of Georgia.
The Review Panel recommends disbarment and, as a condition of respondent’s reinstatement, reimbursement of the legal fees collected *674from these clients. Having reviewed the record, we approve the recommendation of the State Disciplinary Board and order that Darvin R. Purdy be disbarred from the practice of law in this state and that any reinstatement be additionally conditioned upon his reimbursement of the legal fees collected from these clients.
Decided November 14, 1991.
William P. Smith III, General Counsel State Bar, Cynthia C. Hinrichs, Assistant General Counsel State Bar, for State Bar of Georgia.

Disbarred.


All the Justices concur.